 CADMIUM & NICKEL PLATING, ETC.353Cadmium&Nickel Plating,Division of Great Lakes Industries,Inc.andMetal Polishers,Buffers, Platers & Helpers Interna-tionalUnion,AFL-CIO,Local#67,Petitioner.CaseNo.21-RC-5643.August 6, 1959ORDER DENYING REQUEST FOR WITHDRAWALOF PETITIONOn May 8, 1959, the Board, more than 30 days after the filing ofthe petition herein and in accordance with its policy of processingrepresentation proceedings without regard to whether they werefiled in violation of interunion no-raid pacts, directed an election inthe unit found appropriate in the above-entitled case.'The Boardissued its Decision and Direction of Election notwithstanding an um-pire's finding that the organizational efforts of the Petitioner, hereincalled the Metal Polishers, were contrary to the AFL-CIO no-raidingagreement and impinged upon the established bargaining relation-ship of the Intervenor, Processors' & Fabricators' Union, Local 802,AFL-CIO, affiliated with International Union of Doll & Toy Workersof the United States and Canada, AFL-CIO, herein called Toy Work-ers.The election was conducted on May 28, 1959, under the directionand supervision of the Regional Director for the Twenty-first Region.At the conclusion of the election, the parties were furnished a tally ofballots which showed that of the approximately 71 eligible voters, 53were for the Metal Polishers, none voted for the Toy Workers, 13voted for no union, and 1 cast a challenged ballot.On June 3, 1959,the Toy Workers filed timely objections to the election with the Re-gional Director, based largely on the propriety of holding an electionin derogation of the no-raid pact.After investigation of the objec-tions, the Regional Director on July 28, 1959, issued his report onobjections recommending that the objections be overruled and thata certification of representatives be issued to the Metal Polishers.Anextension of time to file exceptions to the report on objections hasbeen granted.Meanwhile, on May 28, 1959, the Toy Workers instituted a suitagainst the Metal Polishers in the United States District Court forthe Southern District of California seeking, under Section 301 ofthe Act, the specific performance of the umpire's ruling under the no-raid pact and the withdrawal by the Metal Polishers of its representa-tion petition herein.The Board's Regional Director was made a partydefendant to the suit as an interested party.Both defendants movedto dismiss the court proceedings because the relief sought interferedwith the Board's exclusive jurisdiction over representation proceed-1Unpublished.124 NLRB No. 50.525543-60-vol. 124-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDings.Thereafter, on June 26, the Metal Polishers filed a request withthe Board for leave to withdraw the representation petition herein.Attached to this request was a copy of a telegram from the MetalPolishers' International ordering it to withdraw from the Employer'splant or be expelled from the AFL-CIO 2 The Metal Polishers alsofiled a motion with the District Court for leave to withdraw all oppo-sition to the Toy Workers' suit.The District Court proceedings werepostponed to Alib st 10, 1959, to afford the Board the opportunity torule on the Metal Polishers' request for withdrawal of the petitionherein.The Board has thoroughly reviewed and considered the entire rec-ord in all of the proceedings before it and the court and, for thereasons herein set forth, the Metal Polishers' request to withdraw itsrepresentation petition herein is denied, and the objections filed by theToy Workers will be processed in the customary manner.In the first instance, we find, and the record shows, that the MetalPolishers' withdrawal request is not voluntary but is due to the com-pulsion exerted under, and arising from, the AFL-CIO no-raid pact.Up until the receipt of the telegram, attached to the withdrawal re-quest, the Metal Polishers had clearly evinced a desire to representthe Employer's employees involved herein.The telegram shows that.the executive council of the AFL-CIO has ordered the Metal Pol-ishers either to withdraw its claim to represent the employees at theEmployer's plant, or to be expelled from the AFL-CIO ; and it furthershows that the executive board of the Metal Polishers' Internationalhas decided to remain in the AFL-CIO rather than be expelled andhas ordered the Metal Polishers to withdraw its petition. In short,but for this compulsion arising from the AFL-CIO no-raid pact, itappears that the Metal Polishers would still desire to represent theEmployer's employees.Secondly, although we recognize that the no-raiding agreementeliminates many interunion disputes, to allow the withdrawal of thepetition under the circumstances herein would be to permit a privateresolution of the question concerning representation in a manner con-trary to the policies of the Act and would impinge upon the Board'sexclusive jurisdiction and authority to resolve such questions of rep-resentation.Thus, the AFL-CIO no-raid pact restricts employee freechoice.Here the Toy Workers had been the incumbent for several2This telegram reads as follows:LOUIS L.LAUFMAN BUS AGT METAL POLISH-ERS BUFFERS PLATERS & HELPERS INTL UNION LOCAL 67, 1015 WESTOLYMPIC BLVD LOSA EXECUTIVE COUNCIL OF AFL-CIO HASORDEREDPOLISHERS TO WITHDRAW FROM CADMIUM & NICKEL PLANT OR. BE EX-PELLED FROM AFL-CIO MATTER TAKEN UP WITH OUR EXECUTIVE BOARDWHICH VOTED UNANIMOUSLY TO REMAIN IN AFL-CIO AND WITHDRAWFROM CADMIUM & NICKEL PLANT I HAVE NO CHOICE BUT TO ADVISE YOUTO INFORM BOARD THAT POLISHERS UNION DESIRES TO WITHDRAW ITS PE-TITION AND HAVE ELECTION NULLIFIED. RAY MUEHLHOFFER MINUTE MAID CORPORATION355years, and its most recent contract had expired.Under normal Boardpolicy, an appropriate occasion for the employees to redetermine theirrepresentative had arisen.Yet the AFL-CIO no-raid pact wouldrequire the employees to keep the Toy Workers or else forego repre-sentation by a union affiliated with the AFL-CIO.Thirdly, the result reached by application of the no-raid pact ap-pears to be contrary to the wishes of the Employer's employees asshown by the election results-the Metal Polishers received an over-whelming majority, and Toy Workers not a single vote. The RegionalDirector recommended overruling the ToyWorkers' objections.While no certificate has yet been issued because of the pending objec-tions, permitting the withdrawal request would enable the Toy Work-ers to assert with impunity a claim to represent employees who, theelection results show, no longer desire representation by the ToyWorkers.Accordingly, the Metal Polishers' request is denied, and certificationwill be issued to the Metal Polishers as the representative of the Em-ployer's employees should it be found that the Toy Workers' objectionsto the election are without merit.'[The Board denied the Petitioner's request to withdraw thepetition.]3 Althoughthe Board inPersonal Products Corporation,122 NLRB 563,permitted thewithdrawal with prejudice of a representation petition,in a situation caused by theno-raid pact,the petitioner was acting pursuant to a court order specifically enforcingthe pact.(United Textile Workers v.TextileWorkers Union,258 F. 2d 743(C.A. 7),1958.)However, in permittingthe withdrawal,the Board noted it was not a party tothe court litigation and that it did not acquiesce in the decision of the United StatesDistrict Court, or of the court of appeals.MinuteMaid CorporationandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Cannery, Citrus Workers, Drivers, Warehousemen and AlliedEmployees,Local444.Case No. 1P-CA-305.August 7, 1959DECISION AND ORDEROn October 24, 1958, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that the Respondent cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also found that the Respondent had not engaged in certainother alleged unfair labor practices.'Thereafter, the General Counsel' As no exception was taken thereto,we adopt the recommendation of the Trial Ex-aminer that the complaint be dismissed insofar as it alleged that the Respondent dis-124 NLRB No. 47.